Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §101
35 U.S.C, 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1, claim 1 recites “a method for monitoring engine health of an aircraft having a first engine and a second engine, the method comprising the steps of: obtaining a first turbine gas temperature of the first engine and a second turbine gas temperature of the second engine from a first flight; relating the first turbine gas temperature and the second turbine gas temperature to each other to define a first value; and comparing the first value to a data set for monitoring the engine health.”  
The claim falls within one of the four statutory categories of invention since the claim is directed to a method having a series of steps, therefore, is a directed to a process which is a statutory category of invention.  However, the claim is not eligible for the following reasons: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application. The claim does not include any additional element or a combination of elements that amounts to significantly more than the judicial exception.
Claim 1 recites the limitation of “relating the first turbine gas temperature and the second turbine gas temperature to each other to define a first value,” which is the concept of an abstract idea of a mental process. The claim is directed to the judicial exception of an abstract idea of a mental process because the claim is directed to the activity that can be carried in mind of a person.  For example, in this case, one person can have an idea in his (her) mind about observing the relation of the turbine gas temperature between two engines.  This mental process can be practically performed in their mind without a need of a computer or a machine.  Claim 1 recites that the “the first turbine gas temperature of the first engine and a second turbine gas temperature of the second engine from a first flight are obtained.”  The mentioned obtaining task is recited at a high level of generality because it amounts to mere data gathering, which is a form of insignificant extra-solution activity.  
Claim 1 recites the additional elements of “comparing the first value to a data set for monitoring the engine health.”  This task is recited at a high level of generality (i.e. as a general means of comparing a value with a given value) and amounts to mere post solution comparing the existing data, which is a form of insignificant extra-solution activity.  It is found this additional element cannot transform the abstract idea into a patent-eligible application because they do not impose any meaningful limits on practicing the abstract idea (e.g., the additional element simply adds another insignificant extra solution activity to the judicial exception.)
The claim does not include any other element(s) or combination of elements in the claim other than the abstract idea per se amount(s) to no more than: instructions to implement the idea on a computer.  The claim is ineligible.
Regarding claim 16, recites the limitations of “obtaining a first turbine gas temperature of the first engine and a second turbine gas temperature of the second engine from a first flight; obtaining a third turbine gas temperature of the first engine and a fourth turbine gas temperature of the second engine from a second flight; relating the first turbine gas temperature and the second turbine gas temperature to each other to define a first value; relating the third turbine gas temperature and the fourth turbine gas temperature to each other to define a second value; and comparing the first value and the second value to monitor the engine health.”
The claim falls within one of the four statutory categories of invention since the claim is directed to a method having a series of steps, therefore, is a directed to a process which is a statutory category of invention.  However, the claim is not eligible for the following reasons: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application. The claim does not include any additional element or a combination of elements that amounts to significantly more than the judicial exception.
Claim 16 recites the limitations of “relating the first turbine gas temperature and the second turbine gas temperature to each other to define a first value; and relating the third turbine gas temperature and the fourth turbine gas temperature to each other to define a second value” which is the concept of an abstract idea of a mental process. The claim is directed to the judicial exception of an abstract idea of a mental process because the claim is directed to the activity that can be carried in mind of a person.  For example, in this case, the mentioned “relating steps” can be can be carried in mind of a person as observing the relation of turbine gas temperature between two engines obtained during a first flight and further observing the relation of turbine gas temperature between two engines obtained during a second flight.  This mental process can be practically performed in human mind without a need of a computer or a machine.  
Claim 16 recites that the “obtaining the first turbine gas temperature of the first engine and a second turbine gas temperature of the second engine from a first flight, and obtaining a third turbine gas temperature of the first engine and a fourth turbine gas temperature of the second engine from a second flight.”  The mentioned obtaining tasks are recited at a high level of generality because they amount to mere data gathering, which is a form of insignificant extra-solution activity.  
Claim 16 further recites the additional elements of “comparing the first value and the second value to monitor the engine health.”  This task is recited at a high level of generality (i.e. as a general means of comparing the existing values) and amounts to mere post solution comparing the existing data, which is a form of insignificant extra-solution activity.  It is found that this additional element cannot transform the abstract idea into a patent-eligible application because they do not impose any meaningful limits on practicing the abstract idea (e.g., the additional element simply adds another insignificant extra solution activity to the judicial exception.)
The claim does not include any other element(s) or combination of elements in the claim other than the abstract idea per se amount(s) to no more than: instructions to implement the idea on a computer.  The claim is ineligible.
Claims 2-15, and 17-20 are eligible because the claims include other additional elements that can transform the abstract idea into a practical application.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
    			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 15, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Apps et al., (herein after “Apps”) (US 2010/0138132 A1).
Regarding claims 1, and 16, Apps disclosed an engine health monitoring system/method of monitoring the health of a gas turbine engine of at least a pair of engines of an aircraft, comprising: obtaining steady readings from sensors on the engines, wherein the steady readings include turbine gas temperature (TGT) (see at least paragraphs 0006, and 0008); reviewing turbine gas temperature (TGT) in order to identify engine performance deterioration (paragraph 0031); compare the difference between the percentage differences for each engine; and when the difference exceeds a predetermined value, issuing a warning of engine health problem (see at least abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine health monitoring system as disclosed by Apps for the purpose of monitoring the health of an aircraft’s engine by identifying the turbine gas temperature of multiple engines during flight, and comparing the difference with a predetermined value.
Regarding claims 2-4, Apps further disclosed and suggested “obtaining the first turbine gas temperature of the first engine and the second turbine gas temperature of the second engine from the first flight at a first set of ambient conditions” (see at least paragraphs 0006, and 0023).
Regarding claim 15, Apps further disclosed and suggested “sending a communication relating to the engine health from an electronic system to a user interface in response to comparing the first value t3o the data set” (paragraph 0020).
Allowable Subject Matter
It is found although Apps reference is a prior art closest to the subject matter of the claimed invention, none the descriptions presented in Apps illustrates “using the first set of ambient conditions to standardize the first turbine gas temperature and the second turbine gas temperature to define a first standardized turbine gas temperature and a second standardized turbine gas temperature, respectively.”  Apps is not teaching or event suggesting the features of “obtaining the first turbine gas temperature and the second turbine gas temperature includes obtaining the first turbine gas temperature of the first engine and the second turbine gas temperature of the second engine from the first flight at a first set of ambient conditions, and wherein obtaining the third turbine gas temperature and the fourth turbine gas temperature includes obtaining the third turbine gas temperature of the first engine and the fourth turbine gas temperature of the second engine from the second flight at a second set of ambient conditions,” either.
For at least the reasons set forth above, claims 7-20 are set in a condition for allowance.
The examiner further realizes that although Lee reference and Yokota reference are two a prior art closest to the subject matter of the claimed invention.  Neither Lee nor Yokota is teaching “transmitting the partial user input to a suggestions server via a long-range communication link, and receiving a set of suggestions via the long-range communication link, wherein the suggested input is based on the set of suggestions.”
For that reason, claims 5-14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667